Citation Nr: 1147326	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-19 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in July 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2011).

Additionally, since the statement of the case (SOC), additional evidence has been received, without a waiver, in the form of statements from the Veteran's wife.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statements are not pertinent to the issues on appeal because they address information unrelated to granting service connection.  Consequently, a remand is not necessary.

The Board further observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has been diagnosed with PTSD and has complained of depression and anxiety.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed with and complained of.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  The Veteran's fear of hostile military activity due to incoming fire (while stationed in Long Binh) is consistent with the circumstances, conditions, or hardships of his service and is supported by Morning Reports.  There is no clear and convincing evidence to the contrary, and his stressor is therefore considered verified.  

3.  The Veteran has PTSD that is as likely as not related to his verified in-service stressor.   

4.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

5.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

	A.  Psychiatric Disorder, To Include PTSD

The Veteran contends that he has a psychiatric disorder, to include PTSD, depression, and anxiety, as a result of stressors that occurred during his military service when he was stationed in Vietnam.  The Veteran has reported that in August 1968, while en route to Long Binh, the buses transporting the soldiers were attacked and that a soldier in the bus in front of him was killed.  See August 2005 stressor statement.  He also reported that in August 1968 when he arrived at Long Binh gun fire opened up and a soldier was killed.  Id.  While at Tan Son Nhut in August 1968, he visited a hospital for his in-country shots and saw wounded soldiers with body parts missing.  Id.  Lastly, he has reported that in February 1969, while in Saigon, he left the base with another soldier to visit a zoo, and they were followed by a group of Vietnamese men.  Id.  The Veteran reported that he became paranoid after that and was in constant fear for his life every day.  In a May 2005 VA treatment record, the Veteran reported being exposed to several traumatic events in which soldiers were killed or wounded.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a tactical circuit controller.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

Here, the Veteran's personnel records show that he was stationed in Vietnam from August 1968 to May 1969 with the 581st Military Intelligence Company.  A September 2006 report from the United States Army and Joint Services Records Research Center (JSRRC) reveals that the Morning Reports from the 581st Military Intelligence Company for 1968 showed that the Veteran was assigned and present effective August 1968.  The 581st Military Intelligence Company was stationed in Long Binh.  In August 1968, rocket fire was received.  There were no casualties.  In September 1968, mortar fire wounding 19 was received; in September 1968, perimeter defenses engaged an enemy squad with sporadic small arms fie; and in October 1968, rocket fire was received.  

To support his contentions, the Veteran submitted a lay statement from his sister-in-law in August 2005.  She indicated that the Veteran corresponded through letters to her when he was in service and that he complained of bombings with soldiers being maimed and/or killed.  She also indicated that the Veteran seemed depressed in telephone conversations.

In this case, the Board finds that the Veteran's claimed stressor of incoming fire is consistent with the circumstances, conditions, or hardships of his service and that there is no clear and convincing evidence to the contrary.  Additionally, the report from JSRRC clearly shows that Long Binh, where the Veteran was stationed, received rocket, mortar, and small arms fire when the Veteran was there.  Also, the statement from the Veteran's sister-in-law showing that the Veteran reported bombings in his letters to her during service further supports his claimed stressors.  Affording the Veteran the benefit-of-the-doubt, the Board finds that sufficient evidence has been submitted to corroborate his stressor of fear from incoming fire.  

The Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorders.  His discharge examination in May 1969 revealed a clinically normal psychiatric system.  

According to post-service medical records, the first diagnosis of PTSD was made in April 2005.  The stressors underlying such diagnosis were not reported, nor does the record indicate that the diagnosis was in accordance with the DSM-IV.  A May 2005 VA psychiatry assessment shows that the Veteran reported that he did not engage in combat in service.  He reported that he was exposed to several traumatic events in which colleagues were killed or wounded.  He was scared and frightened.  The Veteran was diagnosed with mild PTSD by a psychiatrist.  Vet Center records dated in January 2006 and September 2006 reveal that the Veteran reported symptoms of depression and anxiety, respectively.

Based on a review of the evidence, the Board finds that service connection for PTSD is warranted.  For the reasons set forth above, the Board finds that the Veteran has a verified stressor of experiencing incoming fire from small arms, mortars, and rockets, while he was stationed at Long Binh in service.  The evidence also shows that, post-service, he has been diagnosed with PTSD in accordance with the DSM-IV by a VA psychiatrist.  At the May 2005 VA psychiatric assessment where the Veteran was diagnosed with PTSD, he reported traumatic experiences that resulted in soldiers killed or wounded.  The Board acknowledges that the specific traumatic experiences were not identified.  However, in affording the Veteran the benefit-of-the-doubt, since the Veteran's reported stressors during this appeal have indicated experiencing enemy attacks and fear resulting from those attacks, the Board has no reason to believe that the Veteran would have reported other stressors to the VA psychiatrist other than what he reported in connection with his claim.  In other words, there is no information in the claims file to indicate that the May 2005 VA psychiatrist based the diagnosis of PTSD on stressors other than the Veteran's confirmed stressor of fear from hostile military activity due to attacks, especially as the Veteran specifically reported being scared and frightened.  

Furthermore, in finding that the Veteran has a diagnosis of PTSD based on verified stressor, the Board is cognizant of the fact that the Veteran has advanced liver cancer and is unable to communicate.  Thus, although the May 2005 treatment record does not specifically identify the Veteran's confirmed stressor, the Veteran is unable to communicate and provide more information; and, since a VA examination therefore cannot be conducted, the Board finds that providing the Veteran the benefit-of-the-doubt warrants a finding that his PTSD diagnosis is based upon his verified stressor.  In other words, the Board will not penalize the Veteran and deny this claim since he did not specifically mention what his stressors were at the May 2005 assessment because he is currently unable to provide such information.  Therefore, the Board finds that the competent evidence of record does support the finding of a nexus between the Veteran's currently diagnosed psychiatric disability of PTSD and his verified in-service stressor of fear as a result of incoming fire at Long Binh.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of PTSD related to the Veteran's military service.  Accordingly, in considering the Veteran's competent and credible lay statements regarding his stressors in addition to confirmation of small arms, mortar, and rocket fire at Long Binh when he was stationed there, as well as the pertinent medical evidence of record showing a diagnosis of PTSD in accordance with the DSM-IV by a VA psychiatrist, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD.  As no diagnosis of chronic depression and/or anxiety has been shown, the Board finds that service connection for PTSD alone and no additional psychiatric disability is warranted.  Service connection for PTSD is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  As discussed above, his MOS was that of a tactical circuit controller.  The Veteran contends that he experienced explosions and lots of traffic noise while in service.  See April 2006 statement.  In light of the Veteran's stressors of incoming fire considered to be verified, the Board concedes that the Veteran incurred in-service acoustic trauma.  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's STRs include an induction examination in February 1967 that reported his hearing acuity in puretone thresholds.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
XXXX
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
XXXX
0 (5)

His discharge examination in May 1969 did not include the results of audiometric testing.  

According to post-service medical records, an audiological consult in October 2005 revealed bilateral sensorineural hearing loss.  The Veteran had hearing within normal limits through 1500 Hertz sloping to a moderately severe sensorineural hearing loss at 2000 Hertz and above in his right ear; in his left ear, he had hearing within normal limits through 2000 Hertz sloping to a moderate sensorineural hearing loss at 3000 Hertz and above.  He had speech discrimination scores of 72 percent in his right ear and 92 percent in his left ear.  Accordingly, bilateral hearing loss in accordance with 38 C.F.R. § 3.385 has been shown due to the Veteran's speech discrimination scores.  

The Board acknowledges that the October 2005 VA examiner did not provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss was provided.  Further, the Veteran's statements throughout this appeal have not indicated the onset of his bilateral hearing loss, including whether it occurred during service.  

Significantly, however, based on a review of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability.  As discussed in detail below in granting tinnitus, the Veteran has reported that he first experienced tinnitus in service.  Although he has not explicitly reported that the onset of his bilateral hearing loss was in service, the Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, as will be discussed in detail below, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Therefore, although the Veteran has not expressly reported noticing the onset of his bilateral hearing loss in service, because he has indicated noticing tinnitus in service, the evidence supports a finding that his bilateral hearing loss also existed in service and is the result of in-service acoustic trauma.  Furthermore, no medical professional has provided any medical opinion to indicate that the Veteran's current bilateral hearing loss disability is not noise-induced.  Additionally, the evidence does not indicate that the Veteran had any post-service acoustic trauma.  

Accordingly, in considering the in-service acoustic trauma, the above-noted provisions from The MERCK Manual, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107.  

	C.  Tinnitus

The Veteran contends that he has tinnitus that is related to his in-service acoustic trauma.  As discussed above, in-service acoustic trauma has been conceded.  The Veteran's STRs show no treatment for, or diagnosis of, tinnitus.  

According to post-service medical records, the October 2005 audiological consultation shows that the Veteran reported having tinnitus since service.  Throughout this appeal, the Veteran indicated that tinnitus interfered with his employment with a telephone company after discharge from service.  See, e.g., January 2006 statement.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, tinnitus has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his tinnitus disability.  The Veteran indicated at the October 2005 audiological consultation that he had had tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In light of the Veteran's credible and competent reports of the onset of tinnitus, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since service.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his tinnitus occurred in service following acoustic trauma.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


